Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application
Applicants' amendments filed June 24, 2022 have been fully considered and entered.  However, a Final Office Action follows.  Page and line numbers are the same as set forth in the Office Action mailed June 8, 2021.


Inventorship
It appears Applicants may have changed Inventorship as the Inventors Tim Chambers, A.J. Todd IV, Rich Schneider, Mark Nelson, and Bryon Quebbeman have been removed from the Title page of the substitute specification filed December 8, 2021.  Correction of inventorship in an application by amendment under 35 U.S.C 116, which is implemented by 37 CFR 1.48.
It is noted in Applicants' remarks filed June 24, 2022 that Applicants' representative is in the process of determining the correct inventorship and will amendment the specification and application data sheet to reflect the proper inventors.





Response to Arguments
Applicants' arguments filed June 24, 2022 have been fully considered but they are not persuasive.
Applicants do not provide the information set forth in paragraphs J, N, P-R, V, and W.  Applicants state the information requested in those paragraphs are not required due to the various other data provided in the specification and the provision of the SNP profile.  Even though Applicants have provided other various data and the provision of a SNP profile, the information set forth in paragraphs J, N, P-R, V, and W is needed.  The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents (MPEP 1605).  See U.S. Plant Patents 28,673, 27,603, and 12,426.  These references set forth what is considered the distinctive features of each plant.  Sciencedirect.com, copy provided with the previous Office action mailed December 24, 2021) is cited to set forth what is considered the distinctive features of Peppermint plants.   These references further show the state of the art.
Applicants ask for clarification regarding the addition of "--" before and after various terms.  The double dashes, --, set forth before and after the various terms denote what should be inserted into the specification.
Applicants state "In Table 1, the third column is being used to refer to M. canadensis, which is also referred to "Arvensis Oil" which is what M. Canadensis oil is referred to commercially.  So the comparison is to M. Canadensis oil.".  It is understood Applicants are comparing components of the oil.  The question refers to whether Applicants are comparing the instant plant to the entire species and are saying every plant within the species contains the same % of each component set forth or if Applicants took one plant (possibly an unnamed plant of M. canadensis) and made the comparison with that one plant.  Plants within a species are typically different in some way and it does not appear reasonable that every other mint plant besides the instant plant and 'Black Mitcham' would contain the same percentage of each component within the oil.


Objection to the Disclosure 
37 CFR 1.163 
The following is a quotation of section (a) of 37 CFR 1.163: 
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. 
 
 	35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
IN GENERAL.-The specification shall contain a written description of the 	invention, and of the manner and process of making and using it, in such full, clear, 	concise, and exact terms as to enable any person skilled in the art to which it pertains, or 	with which it is most nearly connected, to make and use the same and shall set forth the 	best mode contemplated by the inventor of carrying out his invention. 
 
The following is a quotation of 35 U.S.C. 112(b): 
 
CONCLUSION.-The specification shall conclude with one or more claims  	particularly pointing out and distinctly claiming the subject matter which the applicant  	regards as his invention. 
 
As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164  			(reproduced below) are controlling: 
 
The claim shall be in formal terms to the new and distinct variety of the specified plant as  		described and illustrated, and may also recite the principal distinguishing characteristics.   		More than one claim is not permitted. 
 
In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are  			limited.  The following is a quotation of 35 U.S.C. 162: 
 
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described. 
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112(a), first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
More Specifically:

 
C.  Where color is a distinctive feature of the plant, the color should be positively identified by a recognized color dictionary or color chart.  The Royal Horticultural Society Color Chart is suggested (MPEP 1605).

J.  Page 6, line 3, Applicant should set forth in the specification additional information relative to the instant plant's stolons including the typical and observed stolon length, diameter, texture, and color with reference to a recognized color chart as stated in "C" above.
	It is noted Applicants have provided stolon texture.

N.  Page 6, lines 9 and 10, Applicant states leaf surface "medium green".  The recitation "medium green" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "medium green" coloration with reference to a recognized color chart as stated in "C" above.  Further, Applicant should set forth in the specification a color designation for both leaf surfaces with reference to a recognized color chart as stated in "C" above.
	It is noted Applicants have set forth a color designation only for the adaxial leaf surface.

P.  Page 6, lines 10 and 11, Applicant states petiole color is lighter "green".  The recitation "green" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "green" coloration with reference to a recognized color chart as stated in "C" above.

Q.  Page 6, lines 10 and 11, Applicant states stem is lighter "green" and "brownish".  The recitations "green" and "brownish" are vague and insufficient in these instances.  Applicant should set forth in the specification a color designation for the "green" and "brownish" colorations with reference to a recognized color chart as stated in "C" above.


R.  Page 6, line 13, Applicant should set forth in the specification information relative to the instant plant's terminal flower spike including the typical and observed spike (peduncle) length, diameter, and texture.  Further, applicant states peduncle is "light green" on line 18 of the same page.  The recitation "light green" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "light green" coloration with reference to a recognized color chart as stated in "C" above.
	It is noted Applicants have set forth inflorescence length, diameter, and texture.

V.  Page 6, line 15, Applicant states the instant plant's corolla is "pale lilac".  The recitation "pale lilac" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "pale lilac" coloration with reference to a recognized color chart as stated in "C" above.

W.  Page 6, lines 17 and 18, Applicant states calyx and pedicels are "green".  The recitation "green" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "green" coloration with reference to a recognized color chart as stated in "C" above.



A.  Page 3, line 16, Applicants should delete "Metolius" and insert --'Metolius'-- in its place.

B.  Page 3, line 27, Applicants should delete " 'Columbia.' " and insert --'Columbia'.-- in its place.

C.  Page 3, line 28, Applicants should delete " 'Black Mitcham.' " and insert --'Black Mitcham'.-- in its place.

D.  Page 4, line 6, Applicants should delete " 'Columbia.' " and insert --'Columbia'.-- in its place.

E.  Page 4, line 7, Applicants should delete " 'Columbia.' " and insert --'Columbia'.-- in its place.

F.  Page 4, line 16, Applicants should delete " 'Black Mitcham.' " and insert --'Black Mitcham'.-- in its place.

G.  Page 5, line 4, Applicants should delete "Mentha canadensis" and insert --Mentha Canadensis-- in its place.

H.  Page 5, In Table 1, line 1, Applicants state "M. Canadensis".  It is not understood if applicants compared the instant plant to the entire species or --an unnamed plant of-- M. canadensis.  Correction and/or clarification is necessary.

I.  Page 5, line 9, Applicants should delete " 'Black Mitcham.' " and insert --'Black Mitcham'.-- in its place.

The above listing may not be complete.  Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought. 
 




 
 	Claim Rejection 
 	35 U.S.C. 112, 1st & 2nd Paragraphs 
 	 Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for the reasons set forth in the Objection to the Disclosure Section above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/227,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to an entire plant and the copending application sets forth the identical characteristics of the instant plant.  The instant plant is the identical plant of and encompasses the plant, claims 1-4, of copending Application No. 17/227,124.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



					Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Future Correspondence 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661